Citation Nr: 0837734	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  02-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was the subject of Board remands dated in November 
2003 and February 2008.  Additionally, this case was the 
subject of a March 2003 hearing before a Veterans Law Judge 
no longer at the Board.  The veteran requested another 
hearing, before a Veterans Law Judge currently at the Board, 
but in September 2008 the veteran withdrew his hearing 
request in writing.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

Competent medical evidence indicates that the veteran has 
PTSD caused by a stressor that is corroborated by credible 
evidence, including service department and service treatment 
records.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
established the principle that the Board may not insist that 
there be corroboration of the veteran's personal 
participation in claimed stressor events.  In Suozzi, the 
Court rejected such a narrow definition for corroboration and 
instructed that "in insisting that there be corroboration of 
every detail including the appellant's personal participation 
. . ., defines 'corroboration' far too narrowly."  Id. at 
311.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), it 
was noted there that 38 C.F.R. § 3.304(f) only requires, as 
to stressor corroboration, "credible supporting evidence" 
that the claimed in-service stressor occurred.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

At a Board hearing in March 2003, the veteran stated that he 
went to Subic Bay, Philippines, in July 1976, and that while 
stationed there in spring of 1977 a shell of a qualifying 
Navy ship landed and exploded very near him on a firing 
range.  He described this incident as causing him acoustic 
trauma, hearing problems, and long-term problems with PTSD.  
(See March 2003 Board hearing transcript (Tr.) at pages 20-
28.)  He stated that all of the doctors who had treated him 
for PTSD had indicated that this event was a cause of his 
PTSD.  (Tr. at 25.)  He described his first psychiatric 
hospitalization as having occurred in 1983 or 1984, during 
service, at a Buffalo VA Medical Center (VAMC).  (Tr. at 24, 
28.)

Consistent with prior inservice audiological testing, a 
January 1974 report of an inservice re-enlistment examination 
indicates audiological testing results of pure tone 
thresholds in the right ear of 5 decibels at 500 hertz, 0 
decibels at 1000 hertz, 0 decibels at 2000 hertz, 5 decibels 
at 3000 hertz, 5 decibels at 4000 hertz, and 0 decibels at 
6000 hertz.  Pure tone thresholds in the left ear were 0 
decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels 
at 2000 hertz, 0 decibels at 3000 hertz, 5 decibels at 4000 
hertz, and 0 decibels at 6000 hertz. 

Service department records indicate that the veteran was to 
report to naval gunfire school at Subic Bay in July 1976.  
Records from the veteran's service personnel file, received 
in February 2007, reveal that the veteran was a naval gunfire 
instructor at Subic Bay, Philippines, from October 1976 to 
March 1977. 
 
At an April 1977 inservice re-enlistment examination, pure 
tone thresholds on audiological testing in the right ear were 
5 decibels at 500 hertz, 5 decibels at 1000 hertz, 10 
decibels at 2000 hertz, 5 decibels at 3000 hertz, 5 decibels 
at 4000 hertz, and 0 decibels at 6000 hertz.  Pure tone 
thresholds in the left ear were 10 decibels at 500 hertz, 10 
decibels at 1000 hertz, 5 decibels at 2000 hertz, 20 decibels 
at 3000 hertz, 40 decibels at 4000 hertz, and 40 decibels at 
6000 hertz.  (Emphasis added.)  This is the first 
audiological examination prior to the veteran's period of 
service as a Navy gunfire instructor as Subic Bay from 
October 1976 to March 1977.  Subsequent audiological testing 
during service yielded similar results.  

A record of inservice VA psychiatric hospitalization at the 
VA Medical Center (VAMC) in Buffalo, New York, reflects that 
the veteran was seen for psychiatric difficulties in late 
July and early August of 1984.  The hospital summary report 
recounts personal difficulties that the veteran was having.  
The Axis I diagnosis was "none," while the Axis II 
diagnosis was schizo typal personality trait, and the Axis 
III diagnosis was impaired hearing.  (The findings at this 
hospitalization as interpreted by a subsequent VA examiner in 
September 2000 as they related to PTSD will be discussed 
below.)

At a November 1984 inservice transfer examination, clinical 
evaluation of the veteran's psychiatric condition was normal.  
A report of an October 1986 examination for purposes of 
release from active duty appears to indicate a psychiatric 
clinical evaluation was not conducted in association with the 
examination.  As noted above, the veteran was released from 
active duty in January 1987.

At a VA psychiatric examination in September 1999, the 
veteran was diagnosed as having PTSD.  Several claimed 
stressors were elicited during the examination, including an 
incident in which the veteran stated he was almost blown up 
by a misfired naval round in 1977.  The examiner did not 
specifically state the stressors upon which the diagnosis of 
PTSD was based.  

At an extensive VA psychiatric examination in September 2000, 
the veteran was diagnosed as having PTSD.  The report 
reflects a very detailed review of the claims file.  The 
examiner opined that an artillery round landing close enough 
to produce deafness certainly would be considered a stressor 
sufficient to lead to PTSD, and was also consistent with the 
other symptoms that the veteran reported later.  The examiner 
conducted a close review of the September 1984 report of in-
service VA psychiatric hospitalization.  He noted that the 
criteria upon which schizotypal personality was diagnosed at 
the 1984 in-service hospitalization were not inconsistent 
with someone having mild or unrecognized PTSD.  In 
particular, he noted that the criteria of excessive social 
anxiety, odd beliefs or magical thinking, unusual perceptual 
experiences, odd or eccentric behavior, lack of close friends 
or confidantes, inappropriate or constricted affect, and 
suspicious or paranoid ideation could fit the criteria for 
schizotypal personality disorder, but also could have been 
related to PTSD, particularly in light of perceived possible 
prejudice of his commanding officer (apparently with respect 
to the veteran's Native American ethnicity).

VA records of treatment from June 2001 forward reflect 
ongoing treatment for PTSD. 

In a May 2002 report of a VA audiological examination, the 
examiner wrote that "[i]n my opinion, it is obvious from 
[the] veteran's medical record that left severe hearing loss 
was caused by a shell exploding near [the] veteran while on 
maneuvers."  Later that month, the RO granted the veteran 
entitlement to service connection for left ear hearing loss 
and tinnitus.  

A record of treatment in January 2004 indicates that the 
veteran took the Minnesota Multiphasic Personality Inventory 
(MMPI-II) test.  The VA staff psychologist who interpreted 
the test noted that most clinical scales were elevated, and 
that the test revealed a classic "2-7-8" profile, which 
does not necessarily rule out other diagnoses but is a 
classic PTSD profile.  (Quotes in original.)  The 
psychologist's diagnosis was PTSD with associated anxiety and 
depression.

At a June 2007 VA examination, the veteran was diagnosed as 
having PTSD and an anxiety disorder.  The examiner recounted 
several claimed stressors as related by the veteran, 
including the incident in which a naval round was fired 
landing near him rather than at the far end of a firing 
range.  The examiner summarized his findings by stating that 
the results of the examination depicted an individual with 
the signs and symptoms of PTSD.  He noted that the veteran 
had been treated at VA for the past five years for PTSD.  He 
described the veteran as complaining of problems with bad 
dreams and disturbing recollections of events that took place 
while in the military.  He noted that "apparently these 
events have not been able to be substantiated or confirmed."  
He recommended that the veteran continue to obtain supportive 
therapy for his problems.  

The medical evidence of record strongly indicates the veteran 
has PTSD, a conclusion reached by treating VA psychologists 
and psychiatrists and three VA examiners.  The September 2000 
VA examiner persuasively further raised the possibility, 
based on his detailed review of a report of psychiatric 
hospitalization in 1984, that the veteran was experiencing 
PTSD prior to discharge from service.  In the Board's view, 
the opinion of the September 2000 VA examiner has been 
bolstered by the fact that the diagnosis of the personality 
disorder found during service has never been repeated, 
whereas subsequently the clear consensus among VA examiners 
and clinicians is that the veteran has PTSD.  

The September 2000 VA examiner related current PTSD to one of 
the veteran's claimed inservice stressors, an incident in 
which a naval shell exploded very near him, causing him 
hearing loss.  The occurrence of this incident is not 
specifically documented in the veteran's service department 
records--or if it is documented, it is lost among the many 
illegible microfiche printouts associated with the claims 
files, a possibility discussed by the September 2000 VA 
examiner based on his close review of the claims files.  
Nevertheless, the service personnel documents clearly show 
that the veteran was a naval gunfire instructor during the 
period in question, particularly from January through March 
1977.  Further, the first inservice audiological test 
conducted subsequent to this period of the veteran's service, 
in April 1977, showed marked left ear hearing loss, of such a 
nature that a May 2002 VA audiological examiner found it to 
be "obvious" that left severe hearing loss was caused by a 
shell exploding near the veteran while on maneuvers.  The 
Board notes that this opinion was expressed not in the 
context of a claim for service connection for psychiatric 
disability, but rather for hearing loss, and that the 
examiner need only have stated the well-documented fact that 
the veteran experienced left ear hearing loss during service 
in order to provide an opinion that would support service 
connection for left ear hearing loss.  As result, the 
unsolicited opinion from the VA examiner that it was obvious 
that the left ear hearing loss was a result of the veteran's 
claimed exposure to a shell exploding near him is of great 
probative value in this case.  In turn, the September 2000 VA 
examiner opined that a naval shell exploding near the veteran 
was certainly a sufficient stressor to cause PTSD.

In sum, the criteria for service connection for PTSD are met.  
The record contains medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  There is little or no 
evidence against the claim.  Accordingly, entitlement to 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


